DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/21 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  “against against” in line 5 should read “against”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forslund et al. (US 2010/0318147), herein referred to as Forslund, in view of Swanson et al. (US 6216043), herein referred to as Swanson.
Regarding claims 1 and 18, Forslund discloses an apparatus comprising a lead body, plurality of electrodes circumferentially about an area corresponding to a HIS bundle of a patient (e.g. [0013] 
Forslund discloses the claimed invention except for a plurality of electrodes arranged with the lead body configured with a distal portion of the lead body having a bias configured to force the distal portion of the lead body against a tissue wall circumferentially about an area corresponding to a HIS bundle of a patient. Swanson teaches that it is known to use a plurality of electrodes arranged with the lead body configured with a distal portion of the lead body having a bias configured to force the distal portion of the lead body against a tissue wall circumferentially about an area corresponding to a HIS bundle of a patient as set forth in Fig. 36 and Col 1, lines 65-67) - (e.g. the spline elements (22(1), containing an electrode circuit assembly 28, or lead body, one for each spline) are circumferentially spaced apart about the hub axis to define angular intervals between adjacent spline elements), and Col 16, lines 38-44 - (e.g. the less flexible group 108 of splines S9-S10 
Regarding claim 2, the modified Forslund discloses wherein the implantable medical device is configured to activate two or more of the electrodes to displace the stimulation locus between the plurality of electrodes (e.g. [0015] system also has a selection device connected to the electrodes and being adapted to selectively activate at least one of the electrodes; and [0019] penetrating electrode arrangement in the distal end including a number of electrodes located at different positions that can be selectively activated to stimulate tissue at different depths and locations; and [0020] optimization (a selection of which electrode to be used for stimulation) can be performed to adapt for specific circumstances, for example, evolvement of fibrous capsule around the lead tip or lead migration/maturation using).
Regarding claim 3, the modified Forslund discloses wherein the distal portion of the lead body forms one of a ring and a spiral, and the plurality of electrodes are directed toward a tissue wall about the HIS bundle (e.g. [0057] may be arranged as circular segments instead of ring electrodes).
Regarding claim 4, the modified Forslund discloses wherein the distal portion of the lead body forms a spiral with the plurality of electrodes arranged with the spiral, and the lead body includes a bias 
Regarding claim 8, the modified Forslund discloses wherein an end portion of the lead body includes the plurality of electrodes, and the plurality of electrodes are segmented by an insulative material (e.g. Fig. 4 - segmented electrodes, and [0057] plastic insulation and [0016] flexible insulating tubing).
Regarding claim 9, the modified Forslund discloses a fixation helix arranged at a distal end of the lead body, the fixation helix configured to anchor the lead body to the tissue wall about the HIS bundle (e.g. Fig. 4, 5, [0046] and [0057]).
Regarding claim 13, the modified Forslund discloses a system comprising a plurality of electrodes arranged with the lead body configured with a distal portion of the lead body to facilitate placement of the lead body against a tissue wall circumferentially about an area corresponding to a HIS bundle of a patient (e.g. [0013], [0015], and [0045]); an implantable medical device coupled to the plurality of electrodes and configured to convey electrical energy to one or more of the plurality of electrodes to stimulate a portion of the HIS bundle of the patient at a stimulation locus and displace the stimulation locus to pace a HIS bundle of a patient; and an external programmer configured to receive the signals from the implantable medical device, analyze electrical signals via one or more of the plurality of electrodes in response to the conveyed electrical energy and transmit stimulation parameters to the implantable medical device to define the displacement of the stimulation locus (e.g. [0011], [0013], Fig. 4 and [0057], [0015], [0017], [0026], [0025] external programmer device…results can be transferred wirelessly; and [0027] test procedure can be automatically performed at regular intervals or upon receiving instruction from a physician via an external programmer).
Regarding claim 14, the modified Forslund discloses wherein the plurality of electrodes are separated by an insulative material to direct the electrical energy toward the HIS bundle of the patient (e.g. Fig. 4, [0057], and [0016]).
Regarding claim 15, the modified Forslund discloses wherein the distal portion of the lead body forms a curvature, and the distal portion includes a bias configured to stabilize the plurality of electrodes against a tissue wall of the HIS bundle (e.g. [0057] and [0046]).
Claims 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forslund in view of Swanson, as applied above, in further view of Zhu et al. (US 2012/0101539), herein referred to as Zhu, and Lee et al. (US 2016/0136434), herein referred to as Lee.
Regarding claims 5, 16 and 17, the modified Forslund discloses the claimed invention except for wherein the distal portion of the lead body includes one or more expandable tines, and the plurality of electrodes are arranged on the one or more expandable tines. Zhu teaches that it is known for the distal portion of the lead body to include one or more expandable tines as set forth in Fig. 7 and [0110] (e.g. fixation mechanism 106 can be triggered e.g. extended or expanded) to fix the lead in a more permanent manner. Lee teaches that it is known for the plurality of electrodes are arranged on the one or more tines as set forth in Fig.1 (e.g. electrodes 140-t1 on anchoring attachments 131) to increase the surface area of electrode to tissue contact. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Forslund, with the distal portion of the lead body to include one or more expandable tines as taught by Zhu, and with the plurality of electrodes are arranged on the one or more tines as taught by Lee, since such a modification would provide the predictable results of fixing the lead in a more permanent manner and increasing the surface area of electrode to tissue contact.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forslund in view of Swanson, as applied above, in further view of Lee.
Regarding claim 6, the modified Forslund discloses the claimed invention except for wherein the distal portion of the lead body includes one or more wings extending outwardly from the distal portion relative to an end portion of the lead body, and the plurality of electrodes are arranged on at least one of the one or more wings and the end portion of the lead body. Lee teaches that it is known to use wherein the distal portion of the lead body includes one or more wings extending outwardly from the distal portion relative to an end portion of the lead body, and the plurality of electrodes are arranged on at least one of the one or more wings and the end portion of the lead body as set forth in Fig. 1 to increase the surface area of electrode to tissue contact. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Forslund, with wherein the distal portion of the lead body includes one or more wings extending outwardly from the distal portion relative to an end portion of the lead body, and the plurality of electrodes are arranged on at least one of the one or more wings and the end portion of the lead body as taught by Lee, since such a modification would provide the predictable results of increasing the surface area of electrode to tissue contact.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forslund in view of Swanson, as applied above, in further view of Belk et al. (US 2015/0005762), herein referred to as Belk.
Regarding claim 7, the modified Forslund discloses the claimed invention except for wherein the distal portion of the lead body includes one or more expandable balloon portions, and the plurality of electrodes are arranged with the one or more expandable balloon portions.   Belk teaches that it is known to use wherein the distal portion of the lead body includes one or more expandable balloon portions, and the plurality of electrodes are arranged with the one or more expandable balloon portions as set forth in [0028] affix one or more electrodes to an inflation balloon; [0009] catheter may include an electrical lead; Fig. 1 and [0040] example catheter, inflation balloon assembly is positioned at the distal end of the insertion tube) to hold the electrodes in place. It .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forslund in view of Swanson, as applied above, in further view of Shuros et al. (US 2014/0172035), herein referred to as Shuros.
Regarding claim 10, the modified Forslund discloses the claimed invention except for wherein the fixation helix is one of the plurality of electrodes. Shuros teaches that it is known to use wherein the fixation helix is one of the plurality of electrodes as set forth in [0073] (e.g. fixation element 62 can be an electrode) to provide dual functionality to the anchor. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Forslund, with wherein the fixation helix is one of the plurality of electrodes as taught by Shuros, since such a modification would provide the predictable results of dual functionality to the anchor.
Claims 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forslund in view of Swanson, as applied above, in further view of Zhu.
Regarding claim 11, the modified Forslund discloses the claimed invention except for wherein the implantable medical device is configured to pace the HIS bundle of the patient based on a comparison of an electrical delay of an atrial-His bundle (AH) delay and a mechanical response of a portion of a heart of the patient.   Zhu teaches that it is known to use wherein the implantable medical device is configured to pace the HIS bundle of the patient based on a comparison of an electrical delay of an atrial-His bundle (AH) delay and a mechanical response of a portion of a heart of the patient as set forth in [0029] (e.g. controller circuit configured to determine paced AV 
Regarding claim 12, the modified Forslund discloses the claimed invention (e.g. [0044] electrode is arranged for sensing electrical activity) except for a lead body coupled to the implantable medical device and a sensor arranged with the lead body, and the sensor is configured to determine the mechanical response. Zhu teaches that it is known to use a lead body coupled to the implantable medical device and a sensor arranged with the lead body, and the sensor is configured to determine the mechanical response as set forth in [0122] (e.g. effectiveness of the capture of His bundle can be determined by using one or more mechanical or hemodynamic sensors) to determine effectiveness of synchronization. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Forslund, with a lead body coupled to the implantable medical device and a sensor arranged with the lead body, and the sensor is configured to determine the mechanical response as taught by Zhu, since such a modification would provide the predictable results of determining effectiveness of synchronization.
Regarding claim 19, the modified Forslund discloses the claimed invention (e.g. Fig. 4, [0057], and [0016]) except for using expandable portions arranged at the distal portion of the lead body. Zhu .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forslund in view of Swanson and Zhu, as applied above, in further view of Lee.
Regarding claim 20, the modified Forslund discloses the claimed invention except for wherein the expandable portions include at least one of expandable tines, expandable wings, and an expandable balloon, and wherein the plurality of electrodes are arranged with the expandable portions. Zhu teaches that it is known for the expandable portions to include one or more expandable tines as set forth in Fig. 7 and [0110] to fix the lead in a more permanent manner. Lee teaches that it is known for the plurality of electrodes are arranged on the one or more expandable portions as set forth in Fig.1 to increase the surface area of electrode to tissue contact. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Forslund, with the expandable portions to include one or more expandable tines as taught by Zhu, and with the plurality of electrodes are arranged on the one or more expandable portions tines as taught by Lee, since such a modification would provide the predictable results of fixing the lead in a more permanent manner and increasing the surface area of electrode to tissue contact.
Response to Arguments
Applicant's arguments filed 7/21/20 have been fully considered but they are not persuasive. 
In view of the amended claims, Examiner directs Applicant to Swanson Fig. 36 and Col 1, lines 65-67) - (e.g. the spline elements (22(1), containing an electrode circuit assembly 28, or lead body, one for each spline) are circumferentially spaced apart about the hub axis to define angular intervals between adjacent spline elements), and Col 16, lines 38-44 - (e.g. the less flexible group 108 of splines S9-S10 individually impart greater force against the tissue, thereby urging the other, more flexible splines S1 to S8 and their electrodes 110 toward intimate tissue contact (bias configured to force distal portion of lead body against a tissue wall circumferentially about an area), wherein the motivation to modify Forslund would be to provide intimate contact between the electrodes and tissue.
Because no further changes were made, the rejections to claims 2-20 remain withstanding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Giovangrandi et al. (US 9381361) teaches a balloon electrode with electrodes circumferentially at a distant end against tissue (e.g. Fig. 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEORGE E BANIS/Examiner, Art Unit 3792 

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792